FILED
                           NOT FOR PUBLICATION
                                                                           APR 20 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 16-50071

              Plaintiff-Appellee,                D.C. No. 3:15-cr-02299-H

 v.
                                                 MEMORANDUM*
JENNIFER MARTIN DEL CAMPO,

              Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Marilyn L. Huff, District Judge, Presiding

                            Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Jennifer Martin Del Campo appeals from the district court’s judgment and

challenges the 24-month sentence imposed following her guilty-plea conviction for

importation of heroin, in violation of 21 U.S.C. §§ 952, 960. We have jurisdiction

under 28 U.S.C. § 1291. We affirm.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Martin Del Campo first contends that the district court failed to calculate the

Guideline range correctly because it bypassed the issue of whether she was entitled

to a minor role adjustment, and instead considered the minor role factors in its

variance analysis. The record belies this argument. The court denied a minor role

adjustment based on the facts of Martin Del Campo’s case. The court’s subsequent

consideration of some of the facts asserted in support of the minor role adjustment

to grant downward departures totaling six levels was not improper. See, e.g.,

United States v. Ramos-Medina, 706 F.3d 932, 941 (9th Cir. 2013) (“[A] court may

consider acceptance of responsibility separately in imposing a sentence, even if the

court determined that the defendant did not qualify for a formal adjustment on

those grounds under the Guidelines.”).

      Martin Del Campo next contends that the court’s minor role analysis was

flawed because the court did not compare her to her co-participants in the offense

and did not consider the five factors enumerated in the commentary to the minor

role Guideline. We review the district court’s interpretation of the Guidelines de

novo. See United States v. Quintero-Leyva, 823 F.3d 519, 522 (9th Cir. 2016).

The record reflects that the district court considered Martin Del Campo’s

arguments, applied the correct legal standard, and determined that Martin Del

Campo had failed to meet her burden of demonstrating that she was substantially


                                          2                                     16-50071
less culpable than the average participant in the offense. See U.S.S.G. § 3B1.2

cmt. n.3(A), (C); see also United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008)

(en banc) (adequate explanation may be inferred from the record as a whole). The

district court was not required to “tick off” the relevant factors, see Carty, 520 F.3d

at 992, nor was it required to weight the factors in a particular manner, see

Quintero-Leyva, 823 F.3d at 523.

      AFFIRMED.




                                           3                                    16-50071